Name: 2010/194/: Commission Decision of 31Ã March 2010 amending Decision 2009/1/EC granting a derogation requested by the Republic of Bulgaria pursuant to Decision 2008/477/EC on the harmonisation of the 2500 - 2690 Ã MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community (notified under document C(2010) 1987)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations;  Europe;  European Union law
 Date Published: 2010-04-01

 1.4.2010 EN Official Journal of the European Union L 86/48 COMMISSION DECISION of 31 March 2010 amending Decision 2009/1/EC granting a derogation requested by the Republic of Bulgaria pursuant to Decision 2008/477/EC on the harmonisation of the 2 500-2 690 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community (notified under document C(2010) 1987) (Only the Bulgarian text is authentic) (2010/194/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(5) thereof, Having regard to Commission Decision 2008/477/EC of 13 June 2008 on the harmonisation of the 2 500-2 690 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community (2), and in particular Article 2(2) thereof, Whereas: (1) By Commission Decision 2009/1/EC (3), the Republic of Bulgaria has been authorised to postpone the implementation of Decision 2008/477/EC in North Bulgaria until 31 December 2009 and in South Bulgaria until 31 December 2010. (2) The Republic of Bulgaria has informed the Commission that, due to unforeseen reduction in budget revenues in 2009 as a result of the economic crisis, the necessary financial resources were not available for releasing within the deadlines set by Decision 2009/1/EC the 2 500-2 690 MHz band in order to designate it and make it available, on a non-exclusive basis, for terrestrial systems capable of providing electronic communications services. Consequently, this band is still occupied on an exclusive basis by mobile electronic communication equipment used for national security needs in Bulgaria. (3) By letter of 25 November 2009, the Republic of Bulgaria therefore requested the extension by one year of the transitional derogation granted by Decision 2009/1/EC. Bulgaria also provided a progress report on the implementation of Decision 2008/477/EC. (4) Bulgaria has provided sufficient justification to its request for an extension of the transitional derogation. Bulgaria has informed the Commission that in 2009, it took the necessary non-financial preparatory measures to assign new frequencies to the national security service in order to replace the 2 500-2 690 MHz band and that the necessary financial resources would be made available in 2010 for the deployment of the new mobile radio communication system to be used for national security purposes. (5) The members of the Radio Spectrum Committee indicated at the Committee meeting on 10-11 December 2009 that they do not object to this extension of the transitional derogation. (6) The requested extension would not unduly defer implementation of Decision 2008/477/EC nor create undue differences between Member States with respect to competitive or regulatory situations. The request is justified and an extension of the transitional derogation by one year would be appropriate to facilitate the full implementation of Decision 2008/477/EC, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/1/EC is amended as follows: 1. in Article 1, 31 December 2009 is replaced by 31 December 2010 and 31 December 2010 is replaced by 31 December 2011; 2. in Article 3, 16 January 2010 is replaced by 16 January 2011 and 16 January 2011 is replaced by 16 January 2012. Article 2 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 31 March 2010. For the Commission Neelie KROES Vice-President (1) OJ L 108, 24.4.2002, p. 1. (2) OJ L 163, 24.6.2008, p. 37. (3) OJ L 2, 6.1.2009, p. 6.